       Case 3:16-cv-00742-BAJ-RLB           Document 92-10       09/03/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

OFFICER JOHN DOE                             *      CIVIL NO.:
                                             *
               v.                            *      16-CR-742-BAJ-RLB
                                             *
DERAY MCKESSON AND                           *
BLACK LIVES MATTER                           *
                                             *
***********************************

                                            ORDER

       Having considered the foregoing unopposed motion to reinstate stay pending the Supreme

Court’s ruling on defendant DeRay Mckesson’s petition for writ of certiorari,

       IT IS ORDERED that this action is STAYED pending the Supreme Court’s ruling on Mr.

Mckesson’s petition for writ of certiorari, and the conditions of the Court’s March 25, 2020 Order

(Rec. Doc. No. 89) are reinstated.

       Signed in Baton Rouge, Louisiana, on the _____ day of __________, 2020.



                                                    _______________________________
                                                    RICHARD L. BOURGEOIS, JR.
                                                    UNITED STATES MAGISTRATE JUDGE
